Woods, J.,
delivered the opinion of the court.
According to the evidence offered by the appellee, which we must assume to be true in view of the finding of the jury, the intending passenger inquired of the appellant’s ticket agent the price of a first-class ticket from Jackson, Miss., to Corsicana, Texas, and, upon receiving from the agent the information sought, applied for such ticket and paid the price demanded. But, a short while after the journey had been begun, in a first-class coach, upon the conductor’s calling for and examining the ticket, it was discovered that it was a second-class ticket. Thereupon, over his protest, the appellee was required to leave the first-class coach and continue his jouimey to Shreveport, La., the terminus of appellant’s own line, in the second-class coach. It nowhere appears, in all the evidence, that appellee made any explanation to the conductor of the circumstances connected with the purchase of the ticket, and of the manner in which he received from the ticket agent the ticket he had not applied for. He only says he protested against his being required to occupy a seat in the second-class coach.
From the evidence of the appellants, it is undisputedly shown that the price of a first-class ticket from Jackson to Corsicana was $11.20, and that of a second-class ticket was $13.20, and this latter sum is shown, by all the evidence on both sides, to have been that actually paid by appellee for his ticket on the occasion in question. It is also shown, by the evidence of appellant’s witnesses, that the rules of the appellant company require conductors to permit a passenger, who has failed to get a ticket paid for, or has failed to actually get the ticket really desired, upon complaint made of the true condition, to ride in the coach to which he would have been entitled to ride, if no mistake had been made, upon payment of the difference in price of tickets, and, moreover, if any such complaint had been made by appellee, he would have been permitted to continue his journey in the first-class coach upon paying the difference in price of first and second class tickets.
*819While a passenger’s ticket is not in all cases conclusive evidence of his contract with the carrier, yet it is sufficient evidence of the contract to justify a conductor — an agent of a railway company other than that one with whom the contract was made —in acting upon it, as showing the actual contract, in the absence of any reasonable statements made to him by the passenger that, through fraud, mistake, or inadvertence, it does not show the real contract. In the case before us, the ticket held by appellee was prima facie evidence of his contract of carriage in a second-class coach, and, in the absence of any statement made by him explaining the circumstances of his possession of a second-class ticket, the conductor properly regarded and treated him as only entitled to second-class accommodation. Hence, no right of action accrued to appellee by reason of the conduct of the conductor in requiring the passenger to abide by the only contract known to the conductor. The rule of the railway company on this subject is reasonable and just, and conforms perfectly to the views announced by us in Kansas City, Memphis & Birmingham Railroad v. Riley, 68 Miss., 765. On the case as made by appellee himself, his only right of action grew out of the conduct of the ticket agent in selling and delivering him the ticket, and what occurred after that on the train should not have entered into the consideration and determination of the case. Under the circumstances disclosed in all the evidence, the action of the conductor was not improper. For the mistake of the ticket agent (and that it was a mistake no impartial mind can doubt), and the breach of the contract involved in that mistake alone, the appellee was entitled to no more than nominal damages. If he had spoken and made the necessary, yet simple and reasonable, explanation, when the conductor called his attention to the fact that his ticket was a second-class one, his only damage would have been the loss of the one dollar, which he would have then paid as the difference in price between the two classes of tickets.
The instructions given by the court below for appellee were *820not in harmony with these views. They were, in effect, a peremptory charge for the plaintiff.
It is proper to add that the first instruction given for the railroad was erroneous. In a case otherwise entitling to a recovery, the passenger should not be denied the proper recovery because he omitted to examine the ticket before entering the train, to ascertain whether it was a first or a second class ticket. It would be prudent to do so, but not to do so could not vitiate a contract which had been made.
The second and third instructions for the railroad company are defective, in that both fail to direct the mind of the jury to the important rule hereinbefore announced, viz.: that after the passenger had boarded the train and discovered the mistake as to his ticket, it became his duty to make to the conductor the simple and reasonable explanation as to that mistake, which was easily within his power, whereby, and by payment of the difference in price of tickets, or offer to do so, he would have been entitled to continue his journey in the first-class coach.
That the case may again be tried, and upon the lines indicated, it will be

Reversed and remanded.